DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 	Receipt is acknowledged of an amendment, filed 5/11/2022, in which claims 77 were canceled, claims 1, 14, 72, 79 and 88 were amended.  Claims 1, 2, 14, 26, 28, 30, 50, 60, 72, 79, 88, 96, 108, 124, 129, 132, 133 and 140-143 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4/12/2018 is acknowledged.
Claims 1, 2, 14, 26, 28, 30, 50, 60, 72, 79, 132 and 133 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2018.
Claims 88, 96, 108, 124, 129 and 140-143 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/003,331, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/003,331 fails to disclose claimed nucleic acid elements comprising at least one DNA hash, or at least two DNA hashes.
Accordingly, claims 88, 96, 108, 124, 129 and 140-143 have an effective filing date of 5/27/2015, which is the filing date of PCT/US2015/032760.

Drawings
The drawings were received on 5/11/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88, 96, 108, 124, 129 and 140-143 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection.
Claim 88 recites the limitation "the combinatorial construction of genetic elements" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to delete the word “the” from the limitation.
Claims 96, 108, 124, 129 and 140-143 depend from claim 88 and are rejected for the same reason applied to claim 88.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88, 96, 108, 124, 129 and 140-143 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims require, “the barcode of each DNA hash is flanked by primer binding sites capable of being amplified to produce an amplicon capable of forming a concatemer with an amplicon from another DNA hash in another nucleic acid element.”  In the amendment filed 5/11/2022, independent claim 88 was amended to further require, “wherein the primer binding sites are different for nucleic acid elements in the set of sequence-verified nucleic acid elements that are for each position within a combinatorial construction of genetic elements, whereby the different primer binding sites allow for ordered concatenation of hash barcodes in combined genetic elements.”
The reply filed 5/11/2022 indicates that support for the amendment can be found at Fig. 47 and 48, and paragraphs [0061] and [0158] (response at page 10, 1st paragraph).  The reply asserts the following at the 3rd full paragraph of page 11 (Emphasis in original):
Fig. 47A and B of the present application show a nucleic acid element that is a single DNA module (transcriptional unit) including a DNA hash having a unique barcode sequence flanked by primer binding sites. Fig. 47C shows an assembled genetic element combinatorically constructed with 5 nucleic acid elements (modules) and 5 DNA hashes. The DNA hashes in the combinatorial construction of genetic elements have different primer binding sites, as indicated by the different shading of each DNA hash, allowing the DNA hashes to be organized into an ordered concatemer for sequencing. This is shown by the Hashed Design where each DNA hash having different primer binding sites is ordered in a concatemer. Fig. 48 further shows that the primer binding sites are different by the differential shading of the primer binding sites flanking each barcode sequence. Paragraph [0061] describes that the identifying DNA hash for each module position within a design is amplified and concatenated together into a single DNA fragment. Paragraph [0158] further describes determining the sequence of the nucleic acid sequence elements and/or the order of assembly of the nucleic acid sequence elements. Chen identifies individual insertion mutants in genetic screens. Chen teaches the same primer sites on the flanking vector sequence from the insertion vector because the barcodes could not be amplified if each insertion vector had a different sequence.

The specification must convey with reasonable clarity to those skilled in the art that applicant was in possession of the invention as now claimed.  The subject matter of the claim need not be described literally in order for the disclosure to satisfy the description requirement.  See MPEP 2163.02.  However, the originally filed disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the application.  The disclosure provides support for a DNA hash, which is a unique molecular identifier (barcode) flanked by primer sites, which can be used to amplify the unique molecular identification sequence by specifically hybridizing to the nucleic acid primer sites (e.g., paragraphs [00145] and  [00158]).  The disclosure suggests that sequencing of the assembled concatemer can determine the sequence of the nucleic acid sequence elements and/or the order of assembly of the nucleic acid sequence elements (e.g., paragraphs [00145] and [00158]).  However, the disclosure does not make it clear that different primer binding sites are used, and concatenation is ordered by the different primer binding sites.  Paragraphs [0061] and [00157] describe the subject matter depicted in Fig. 47.  These paragraphs indicate that a unique nucleic acid barcode includes flanking nucleic acid primer sites 5’ and 3’ of a unique molecular identifier, and primers that specifically hybridize to the primer sites can be used to amplify the unique molecular identification sequence and assemble a concatemer.  Paragraph [0061] indicates that Fig. 47 shows PCR from a droplet that contains only a single DNA construct (template), where the barcodes are amplified by emulsion overlap extension PCR in the droplet to identify the parts of the large multi-module construct.  The claims require the primer binding sites to be responsible to the ordered concatenation of has barcodes in combined genetic elements, whereas one of skill would have understood that the assembly of overlap extension PCR products is based on the primer sequences outside of the sequences that hybridize to the primer binding site (Nelson et al. Chapter 27. Overlap extension PCR: An efficient method for transgene construction. Virginie Orgogozo and Matthew V. Rockman (Eds.), Molecular Methods for Evolutionary Genetics, Methods in Molecular Biology, Vol. 772, pages 549-470, 2011; e.g., page 461, section 3, 1st paragraph).  Assembly is dependent upon the non-hybridizing 5’ tail of the primer (e.g., Nelson et al. page 461, section 3, 1st paragraph).  The disclosure does not convey with reasonable clarity to those skilled in the art that the primer binding sites are different for nucleic acid elements in the set, and that the primer binding sites allow for ordered concatenation of hash barcodes in combined genetic elements.  The shading of Fig. 47C is not sufficient to clearly convey these claimed concepts.  The detail is not sufficient to convey that the primer binding sites are different for nucleic acid elements in the set and that the primer binding sites are designed in such a way that concatenation is ordered.  The order of shading is preserved in Fig. 47C.  However, the skilled artisan would not have understood that the ordered shading indicates the structure of primer binding sites according to the claimed invention.
	The specification does not clearly disclose different primer binding sites for ordered concatenation.  The specification only discloses ordered concatenation for the assembly of parts, such as promoters, coding sequences, etc., which make up the genetic elements (e.g., paragraph [00185]).
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and the passages that Applicant has provided do not provide support.

Response to Arguments - 35 USC § 103
	The rejection of claims 88, 96, 108, 124, 129, 141 and 143 under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Chen et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/11/2022.  The references do not teach or suggest, “wherein the primer binding sites are different for nucleic acid elements in the set of sequence-verified nucleic acid elements that are for each position within a combinatorial construction of genetic elements, whereby the different primer binding sites allow for ordered concatenation of hash barcodes in combined genetic elements.”
	The rejection of claims 140 and 142 under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Chen et al, and further in view of Weber et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/11/2022.  The references do not teach or suggest, “wherein the primer binding sites are different for nucleic acid elements in the set of sequence-verified nucleic acid elements that are for each position within a combinatorial construction of genetic elements, whereby the different primer binding sites allow for ordered concatenation of hash barcodes in combined genetic elements.”

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699